Title: Board of Visitors, University of Virginia, 11 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Friday, July 11. The Board met, present the same as yesterday, with the addition of Joseph C. Cabell.
                        The forenoon was employed in attending the examination, and in reading various communications &
                            testimonials concerning applicants for the Professorships of Antient Languages & Natural Philosophy.
                        Agreeably to the resolution to that effect, passed at the meeting in July 1827, Joseph C. Cabell, John H.
                            Cocke and William C. Rives were appointed a committee to examine & report to the Board, the state and condition of
                            the library, &c &c.
                        The following resolution was adopted: Resolved That the account of the Editors of the Virginia Advocate, be
                            referred to the Proctor, to be adjusted and settled, in the usual mode; and that the amount found due, be paid out of any
                            monies in the hands of the Bursar, not otherwise appropriated.
                        In the afternoon, the Board again attended the examination.
                        
                            
                                
                            
                        
                    